DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21, 24, 28-29, 32-33 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by De Rossi (EP 2, 177, 943 A1).
	Re claim 19, De Rossi teaches a computer-implemented method for designing a progressive power spectacle lens (see paragraphs 0025-0029, 0062 and 0067 progressive) with a front surface, a back surface (see figure 1 discloses front and back surfaces), and a spatially varying refractive index, wherein at least one of the front surface or the back surface is 
Re claim 21, De Rossi teaches wherein the at least one intended optical property of the progressive power spectacle lens is derived from: (1) a corresponding intended optical property for a progressive power spectacle lens with a spatially non-varying refractive index, and/or
(ii) a corresponding optical property of a progressive power spectacle lens with a spatially non-varying refractive index, or wherein the intended residual astigmatism of the progressive power spectacle lens is derived from: (iii) an intended residual astigmatism for a progressive power 
	Re claim 24, De Rossi teaches the limitations in paragraphs 0022, 0009, and 0010)
    PNG
    media_image1.png
    301
    593
    media_image1.png
    Greyscale

	Re claim 28, De Rossi teaches a computer program stored on a non-transitory computer readable medium and having program code for carrying out the method as claimed in claim 19 when the computer program is loaded on a computer and/or executed on a computer (see 0025, 0026, 0027). 
	Re claim 29, De Rossi teaches the computer-readable medium comprising the computer program as claimed in claim 28 (see 0025, 0026, 0027). 

	Re claim 33, De Rossi teaches a computer comprising a processor and a non-transitory memory in which the computer program as claimed in claim 28 is stored, the computer being configured to carry out a method comprising: calculating optical properties of the progressive power spectacle lens with ray tracing at a plurality of evaluation points at which visual rays pass through the progressive power spectacle lens (see 0025, 0026 and 0028); setting at least one intended optical property for the progressive power spectacle lens at a respective evaluation point, designing a representation of the progressive power spectacle lens by setting a local surface geometry of the progressive surface and a local refractive index of the progressive power spectacle lens in a respective visual beam path through the evaluation points (see 0025, 0026 and 0028); modifying the representation of the progressive power spectacle lens by approximating the at least one intended optical property of the progressive power spectacle lens, wherein the modifying includes modifying the representation of the local surface geometry of the progressive surface and the local refractive index of the progressive power spectacle lens in the respective visual beam path through the evaluation points, and wherein the at least one intended optical property includes an intended residual astigmatism of the progressive power spectacle lens (see 0025, 0026 and 0028); freely modifying the progressive surface in one spatial dimension or in two spatial dimensions; and freely modifying the local refractive index in at least two spatial dimensions (see 0025, 0026 and 0028).




Allowable Subject Matter
Claims 1-18 and 30-31 are allowed.
Claims 20, 22-23, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including a progressive power spectacle lens including all of the claimed structural limitations specifically including a freeform surface; recited together in combination with the totality of particular features/limitations recited therein.
In regard to independent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including a progressive power spectacle lens including all of the claimed structural limitations specifically including a freeform surface; recited together in combination with the totality of particular features/limitations recited therein.
In regard to dependent claim 20, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including a progressive power spectacle lens including all of the claimed structural limitations specifically including a freeform surface; recited together in combination with the totality of particular features/limitations recited therein.

In regard to dependent claim 23, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including wherein the intended residual astigmatism of the progressive power spectacle lens in a central intermediate portion between distance portion and near portion is reduced in a region around the principal line of sight, wherein the region comprises 130 a horizontal distance on both sides, the horizontal distance being selected from the group consisting of: (a) 5 mm from the principal line of sight, (b) 10 mm from the principal line of sight, and (c) 20 mm from the principal line of sight.; recited together in combination with the totality of particular features/limitations recited therein.
In regard to dependent claim 25, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including wherein an intended residual astigmatism is predetermined for at least one evaluation point, the intended residual astigmatism being less than 
In regard to dependent claim 26, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including wherein modifying the representation of the local surface geometry of the progressive surface and of the local refractive index of the progressive power spectacle lens in the respective visual beam path through the evaluation points is implemented with the stipulation that the maximum value of the residual astigmatism of the progressive power spectacle lens is less than the maximum value of the residual astigmatism of a comparison progressive power spectacle lens with a same distribution of the spherical equivalent and a same arrangement of the comparison progressive power spectacle lens in front of the eye of the progressive power spectacle wearer, but with a spatially non-varying refractive index; recited together in combination with the totality of particular features/limitations recited therein.
In regard to dependent claim 27, the prior art taken either singly or in combination fails to anticipate or fairly suggest a product including wherein designing the progressive power 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872